—• Judgment unanimously modified, on the law and the facts, to provide that interest at the rate of 6% on the recovery awarded shall run from November *54929,1957, and otherwise affirmed, with disbursements only to plaintiff-respondent. With the exception of the direction for payment of interest, we conclude that the evidence fully supports the findings of fact and conclusions of the Special Referee, confirmed at Special Term. The allowance of interest on the accounting between the joint venturers is a matter for decision on equitable principles, and, under the circumstances here, we deem the appropriate date for the starting of the running of interest to be the date of the final payment by the contractor to the defendant. (See Jackson v. Hunt, Hill & Betts, 20 A D 2d 458; Shubert v. Lawrence, 27 A D 2d 292; cf. Sahley v. McKee, 371 F. 2d 720.) Concur — Stevens, P. J., Eager, McGivern, Markewich and McNally, JJ.